October 7, 1901.
This was an application to this Court, in the exercise of its original jurisdiction, for an injunction to restrain the city council of Florence from issuing the bonds mentioned in the petition. After due consideration this Court has reached the conclusion that the said city council has full power to issue the bonds in question.
It is, therefore, ordered, that the temporary injunction heretofore granted be dissolved and that the petition be dismissed.
The reasons for this conclusion will be given in an opinion hereafter to be filed.
October 25, 1901. The reasons for the above judgment are stated by